  Case 16-10540         Doc 43     Filed 01/25/19 Entered 01/25/19 09:44:40              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-10540
         SAPPHIRE ROBINSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2016.

         2) The plan was confirmed on 06/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/31/2017, 11/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-10540       Doc 43        Filed 01/25/19 Entered 01/25/19 09:44:40                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,769.36
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $11,769.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,432.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $533.04
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,965.04

Attorney fees paid and disclosed by debtor:                  $568.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNTS RECEIVABLE MANAGEM      Unsecured           0.00           NA              NA            0.00        0.00
AFNI                             Unsecured         199.98           NA              NA            0.00        0.00
ATG CREDIT                       Unsecured           0.00           NA              NA            0.00        0.00
BANK OF AMERICA                  Unsecured         509.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,660.20       8,606.74        8,606.74           0.00        0.00
CNAC MI105                       Unsecured      8,949.00            NA              NA            0.00        0.00
CNAC MI105                       Secured           925.00           NA         4,360.62      4,360.62    1,131.50
Commonwealth Financial           Unsecured           0.00           NA              NA            0.00        0.00
Commonwealth Financial           Unsecured           0.00           NA              NA            0.00        0.00
Commonwealth Financial           Unsecured           0.00           NA              NA            0.00        0.00
Debt Recovery Solutions          Unsecured           0.00           NA              NA            0.00        0.00
GATEWAY FINANCIAL                Unsecured     16,357.00     18,753.32        18,753.32           0.00        0.00
GATEWYFINSOL                     Unsecured           0.00           NA              NA            0.00        0.00
GATEWYFINSOL                     Unsecured           0.00           NA              NA            0.00        0.00
HARRIS & HARRIS                  Unsecured           0.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured           0.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE               Priority       1,017.62       1,401.27        1,401.27        814.64         0.00
INTERNAL REVENUE SERVICE         Priority       2,576.00       2,576.00        2,576.00      1,497.56         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         484.00        484.85          484.85           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured     14,353.00     14,353.88        14,353.88           0.00        0.00
MCSI INC                         Unsecured           0.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA              NA            0.00        0.00
MCSI INC                         Unsecured         150.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-10540        Doc 43     Filed 01/25/19 Entered 01/25/19 09:44:40                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
MCSI INC                       Unsecured         150.00             NA           NA             0.00        0.00
Metrosouth Medical Center      Unsecured            NA         1,025.34     1,025.34            0.00        0.00
NICOR GAS                      Unsecured         225.00          225.97       225.97            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         579.00          579.07       579.07            0.00        0.00
PREMIER BANK CARD              Unsecured         484.85             NA           NA             0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         649.00          649.35       649.35            0.00        0.00
RENT RECOVER LLC               Unsecured           0.00             NA           NA             0.00        0.00
SPRINT NEXTEL                  Unsecured      1,896.00         1,896.28     1,896.28            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured           0.00             NA           NA             0.00        0.00
Sullivan Urgent Aid            Unsecured          30.90             NA           NA             0.00        0.00
SW CREDIT SYSTEMS INC          Unsecured           0.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured          79.00           79.72        79.72            0.00        0.00
TRACKERS INC COLLECTION        Unsecured           9.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                 $0.00
      Mortgage Arrearage                                      $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                             $4,360.62          $4,360.62             $1,131.50
      All Other Secured                                       $0.00              $0.00                 $0.00
TOTAL SECURED:                                            $4,360.62          $4,360.62             $1,131.50

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,977.27          $2,312.20                  $0.00
TOTAL PRIORITY:                                           $3,977.27          $2,312.20                  $0.00

GENERAL UNSECURED PAYMENTS:                           $46,654.52                    $0.00               $0.00


Disbursements:

       Expenses of Administration                              $3,965.04
       Disbursements to Creditors                              $7,804.32

TOTAL DISBURSEMENTS :                                                                         $11,769.36




UST Form 101-13-FR-S (09/01/2009)
  Case 16-10540         Doc 43      Filed 01/25/19 Entered 01/25/19 09:44:40                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
